EXHIBIT 10.3

 

REVOLVING LOAN AGREEMENT

 

THIS REVOLVING LOAN AGREEMENT (“Loan Agreement”) is made effective the 3rd day
of February, 2015, by and between RIVERSIDE MANUFACTURING, INC., a Minnesota
corporation (“Borrower”), and PRO-DEX SUNFISH LAKE, LLC, a Delaware limited
liability company, its endorsees, successors and assigns (“Lender”).

 

RECITALS

 

A.                Subject to the terms and conditions of this Loan Agreement,
the Lender has committed to extend a loan to the Borrower in the principal sum
of up to TWO HUNDRED THOUSAND AND NO/100 DOLLARS ($200,000.00) (“Loan”).

 

B.                 The Borrower has requested the Loan from the Lender for the
purposes set forth in the correspondence from the Borrower to the Lender, of
even date herewith (the “Loan Request”).

 

C.                 The Borrower is in default under the terms of additional debt
owed to Lender, which debt is the subject of two forbearance agreements executed
in connection with and on the same date hereof (“Forbearance Agreements”).

 

D.                The Loan to the extent advanced by the Lender is secured by
all of the Borrower’s accounts and other rights to payment, inventory,
equipment, instruments, general intangibles, deposit accounts, and other assets
(“Collateral”), described in more detail in the Commercial Security Agreement,
dated March 10, 2006 (“Security Agreement”), executed by the Borrower in favor
of Vermillion State Bank, which was subsequently assigned to the Lender on
November 21, 2014. The Security Agreement, and all preceding and subsequent
security agreements executed by the Borrower in favor of the Lender or
Vermillion State Bank, the Lender’s predecessor in title, were and are perfected
by the UCC-1 Financing Statement originally filed with the Minnesota Secretary
of State on December 10, 1998, filing number 2089800; and the continuation filed
on September 29, 2003, filing number 2003888914; and the amendment and
continuation both filed on August 25, 2008, filing numbers 20081297350 and
20081297347, respectively; and the amendment filed on January 7, 2011, filing
number 20112271998; and the continuation filed on October 17, 2013, filing
number 20133419570; and the amendment filed on December 8, 2014, filing number
798191000025.

 

E.                 The Lender is willing to agree to provide the requested Loan
to the Borrower upon the Borrower’s satisfaction of the conditions precedent
listed in Section 3.4 below and the other terms and conditions provided herein.

 

NOW, THEREFORE, in consideration of the mutual covenants and agreements set
forth herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto covenant and
agree as follows:

 

1.                 Recitals.   The above-stated recitals are true and correct
and are incorporated herein by reference.

 

 

 

2.           Documents Delivered by Borrower.   To induce the Lender to commit
to making the requested Loan, and as a condition of providing the Loan to the
Borrower hereunder, the Borrower shall on or before the effective date hereof,
deliver to the Lender in addition to this Loan Agreement the following documents
all dated effective of even date herewith and in form and substance satisfactory
to Lender (collectively, “Loan Documents”):

 

2.1.            Promissory Note.   A promissory note in the original principal
amount of TWO HUNDRED THOUSAND AND NO/100 DOLLARS ($200,000.00) issued by the
Borrower and payable to the order of the Lender (“Note”).

 

2.2.            Lockbox and Lockbox Account Control Agreement.   A Lockbox and
Lockbox Account Control Agreement, the terms of which will be substantially
similar to the draft agreement attached hereto as Exhibit A, which the parties
agree to cooperate in good faith to negotiate (“Lockbox Agreement”).

 

2.3.            Other Documents.   Such other documents as the Lender may
reasonably require.

 

3.            Commitment of Lender.

 

3.1.            Commitment to Lend.   Upon the terms and subject to the
conditions set forth herein, the Lender agrees to loan to the Borrower on a
revolving basis, and the Borrower agrees to borrow, repay, and re-borrow from
the Lender, the maximum principal sum of up to TWO HUNDRED THOUSAND AND NO/100
DOLLARS ($200,000.00). The Loan shall be due and payable according to the terms
and conditions of the Note. The proceeds of the Loan may be advanced as the
Initial Advance and one or more Advances (as each of such terms is defined
below).

 

3.2.            Borrowing Procedure.   Prior to any advance of proceeds with
respect to the Loan, the Borrower shall have delivered to the Lender, without
expense to the Lender a written request for disbursement (a “Disbursement
Request”) and all documentation necessary for Lender to determine whether the
Conditions Precedent to Loan described in Section 3.4 have been met. Each
Disbursement Request shall set forth with specificity the intended use of the
funds requested. The Lender retains exclusive authority to make the disbursement
of Loan proceeds in the amount requested or in any lesser amount that it deems
is warranted to be used as indicated on the Disbursement Request. Scott
Robertson is authorized on behalf of the Borrower to make Disbursement Requests.

 

3.3.            Fees and Reimbursement of Expenses.   Borrower agrees to pay all
fees and expenses, including attorneys’ fees, incurred by Lender in the
negotiation of and preparation of this Loan Agreement, the Note, and the Lockbox
Agreement. Lender’s fees and expenses, including attorneys’ fees, total $3,948
as of the effective date hereof, which amount will increase as the parties
formalize the Lockbox Agreement. Borrower agrees that this amount will be
included in the Initial Advance, as defined below. In addition, the Borrower
shall promptly reimburse the Lender for any and all expenses, fees and
disbursements including, but not limited to, reasonable attorneys’ fees,
incurred in connection with the interpretation, performance and enforcement of
this Loan Agreement, the Loan Documents and any instruments or documents related
thereto, and

 

 

 

 

all costs and expenses of collection of the Loan made hereunder or any loans
made hereinafter including, but not limited to, reasonable attorneys’ fees,
whether or not suit is filed or for the pursuance of, or defense of, any
litigation, appellate, bankruptcy or insolvency proceeding.

 

3.4.            Conditions Precedent to Loan Advances.   As used herein, the
term “Initial Advance” shall mean a one-time advance in the amount of $49,188
which shall be made on or about the date hereof. As used herein, the term
“Advance” shall mean an advance of Loan proceeds which will be used by Borrower
to pay for general operating expenses and resolving unsecured debt obligations,
all as requested in the Loan Request and when approved by the Lender.
Notwithstanding anything other provision in this Loan Agreement, the maximum
total amount of advances available to Borrower under this Loan Agreement shall
be $200,000.00 and Lender shall not make any Advance to Borrower after July 31,
2015.

 

(a)Conditions Precedent for the Initial Advance. The obligation of the Lender to
disburse the Initial Advance shall be subject to the further following
conditions precedent:

 

i.Borrower shall have delivered to the Lender, without expense to the Lender,
this Loan Agreement and each of the Loan Documents described above, each to be
duly executed;

 

ii.Lender shall be satisfied with all due diligence items with respect to the
Loan (including without limitation all judgment and bankruptcy searches, UCC
searches, and financial statements of Borrower, if any);

 

iii.No Event of Default (as hereinafter defined) has occurred and is continuing,
and no event has occurred which with the giving of notice or passage of time or
both would accrue into an Event of Default hereunder; and

 

iv.Borrower has submitted to the Lender and the Lender has approved a
Disbursement Request for the Initial Advance describing in detail the purpose
and intended use of the proceeds from the Initial Advance, which shall be
consistent with the Loan Request.

 

(b)Conditions Precedent for All Additional Advances. The obligation of the
Lender to disburse an Advance shall be subject to the further following
conditions precedent:

 

i.No liens or other encumbrances which have not been approved by Lender encumber
the Collateral;

 

ii.The representations and warranties contained in Section 4 hereof are true and
correct on the date Borrower submits a Disbursement Request for the Advance and
on the date Lender disburses the Advance (the receipt by the

 

 

 

 

 Borrower of the proceeds of the Advance shall be deemed to constitute a
representation or warranty by the Borrower that such statements are true);

 

iii.No Event of Default (as hereinafter defined) has occurred and is continuing,
and no event has occurred which with the giving of notice or passage of time or
both would accrue into an Event of Default hereunder; and

 

iv.Borrower shall have provided Lender any other documentation that Lender may
reasonably request.

 

4.           Representations and Warranties.   The Borrower represents and
warrants that:

 

4.1.            Organization, Qualification and Authorization.   The Borrower is
a corporation duly organized, validly existing and in good standing under the
laws of the State of Minnesota; has the power and authority to own the
Collateral and to carry on its business as now being conducted; and is duly
qualified and licensed to do business.

 

4.2.            Validity of Obligations.   The Borrower has full power, right
and authority to execute and deliver this Loan Agreement, the Loan Documents and
all other documents or agreements required to be delivered by Borrower
hereunder, to obtain the Loan herein provided for, and to perform and observe
each and all of the matters and things provided for in the Loan Documents. The
execution and delivery of this Loan Agreement and the Loan Documents and the
performance or observance of the terms thereof have been duly authorized by all
necessary corporate action and do not contravene or violate any provision of law
or any provision of any covenant, indenture or agreement binding upon Borrower,
nor require the consent or approval of any governmental entity or agency
thereof.

 

4.3.            Title to Assets.   The Borrower has good and marketable title to
the Collateral, subject only to the exceptions permitted by Lender, including
the Lender’s existing security interest in the Collateral.

 

4.4.            Litigation.   No actions, suits or proceedings are pending or,
to Borrower’s knowledge, threatened, against or affecting it before any court,
governmental or administrative body or agency, except those identified by
Borrower to Lender, which might result in any material adverse change in
Borrower’s business operations, personal financial status, or the Collateral
(financial or otherwise), or which would question the validity of this Loan
Agreement or of any action taken or to be taken by Borrower pursuant to or in
connection with this Loan Agreement.

 

4.5.            No Event of Default.   No Event of Default has occurred and is
continuing as of the effective date hereof.

 

4.6.            Execution of Other Documents.   The Borrower agrees that it
shall execute and deliver to the Lender such further acknowledgments,
certificates, agreements and

 

 

 

 

other documents as may be reasonably requested from time to time by the Lender
to protect the security interests given to the Lender for the payment of the
Note and to further the transaction contemplated by this Loan Agreement.

 

5.            Affirmative Covenants.   The Borrower covenants and agrees with
the Lender that so long as any amount remains unpaid on the Loan, the Borrower
shall:

 

5.1.            Access to Records.   Permit any person designated by the Lender
(prior to an Event of Default at the Lender’s expense; and, after an Event of
Default at Borrower’s expense) to visit and inspect the Collateral and the books
and financial records, including all tax related returns, schedules and filings,
relating to the Collateral and Borrower’s business, and to discuss the affairs,
finances, and accounts with the Borrower, all at such reasonable times and as
often as the Lender may reasonably request. If an Event of Default has not
occurred, Lender shall give Borrower reasonable advance notice of any such visit
and inspection.

 

5.2.          Notification of Changes.   Promptly notify the Lender of:

 

(a)Any litigation which might materially and adversely affect the Borrower or
the Collateral.

 

(b)The occurrence of any Event of Default under this Loan Agreement or any event
of which the Borrower has knowledge and which, with the passage of time or
giving of notice or both, would constitute an Event of Default under this Loan
Agreement.

 

(c)Any material adverse change in the operations, business, Collateral, or
condition, financial or otherwise, of the Borrower which could adversely and
materially affect the Borrower’s ability to perform its obligations under this
Loan Agreement and the Loan Documents.

 

5.3.          Corporate Existence.   Maintain its corporate existence and
conduct the same general type of business as is now being carried on and
continue compliance with all applicable statutes, laws, rules and regulations.

 

5.4.          Compliance with Laws.   Comply with all laws and regulations
applicable to Borrower’s operations and the Collateral, including without
limitation, all federal, state and local environmental laws, regulations,
ordinances and rulings.

 

6.           Negative Covenants.   The Borrower hereby covenants and agrees with
the Lender that so long as any amount shall remain unpaid on the Loan, the
Borrower shall not:

 

6.1.          Default on Other Obligations.   Default upon or fail to pay any of
the Borrower’s other debts or obligations as the same mature, unless the same
are being contested in good faith by appropriate proceedings and adequate
reserves shall have been established with respect thereto.

 

 

 

 

6.2.          Sale of Assets.   The Borrower shall not sell, lease, assign,
transfer or otherwise dispose of all or a substantial part of its assets
(whether in one transaction or in a series of transactions) to any other person
or entity other than in the ordinary course of business.

 

6.3.          Dividends.   The Borrower shall not declare or pay any dividends
on any class of its stock; provided that Borrower may distribute cash to its
shareholders to satisfy such shareholders’ federal and state income tax
liability arising from their respective allocable share of the Borrower’s
taxable income.

 

6.4.          Liens and Encumbrances.   Create, assume, incur or suffer to exist
any pledge, mortgage, assignment or other lien or encumbrance of any kind upon
the Collateral, whether now owned or hereafter acquired, or of or upon the
income or profits therefrom.

 

7.            Defaults.

 

7.1.          Event of Default.   Any one or more of the following events shall
constitute an “Event of Default” under this Loan Agreement:

 

(a)The Borrower shall default in the payment of any interest or principal on the
Note when it becomes due and payable, and the continuance of such default for a
period of ten (10) days after written notice thereof from Lender; or

 

(b)Any default under the terms of the Security Agreement shall occur; or

 

(c)Any default under the terms of the Forbearance Agreements shall occur; or

 

(d)Any default under the terms of the Note shall occur; or

 

(e)Any default under the terms of the Lockbox Agreement shall occur; or

 

(f)The Borrower shall default in the due performance or observance of any term,
covenant or agreement contained in this Loan Agreement and Borrower shall have
failed to cure such default within ten (10) days after written notice thereof
from Lender; or

 

(g)If any representation or warranty contained in this Loan Agreement or any of
the Loan Documents proves to be materially false as of the effective date of the
Loan Agreement, or the date such Loan Documents are executed; or

 

(h)The rendering against the Borrower of a final judgment, decree or order for
the payment of money in excess of Twenty Five Thousand and 00/100

 

 

 Dollars ($25,000) and the continuance of such judgment, decree or order remains
unsatisfied and in effect for any period of twenty (20) consecutive days without
a stay of execution.

 

(i)Any of the Loan Documents prove to be unenforceable or invalid.

 

7.2.          Lender’s Rights on Default.   Upon the occurrence of an Event of
Default, the Lender may take such actions available under the terms of the Loan
Documents or any other documents delivered pursuant hereto or in connection
herewith or take such actions as may otherwise be available in equity or at law.
In addition, upon the occurrence of an Event of Default, and the expiration of
any applicable cure period, if any:

 

(a)The Lender may terminate the commitment to lend under this Loan Agreement by
written notice to the Borrower;

 

(b)The Lender may declare immediately due and payable all unpaid principal of
and accrued interest on the Note, together with all other sums payable
hereunder, and the same shall thereupon be immediately due and payable without
presentment or other demand, protest, notice of dishonor or any other notice of
any kind, all of which are hereby expressly waived;

 

(c)The Lender may set off any funds in the account(s) that is the subject of the
Lockbox Agreement with the Borrower, without notice to the Borrower;

 

(d)The Lender may enter upon the real estate where the Collateral is located,
wherever that may be at the time of the default, and take possession of the
Collateral. The Borrower shall be liable under this Loan Agreement to pay to the
Lender, on demand, any amount or amounts expended by the Lender in so completing
the location of and recovery of the Collateral, together with any costs,
charges, or expenses incident thereto or resulting therefrom, all of which shall
be secured by the Security Agreement. In the event that a proceeding is
instituted against the Borrower for recovery and reimbursement of any moneys
expended by the Lender in connection with the location of and recovery of the
Collateral, a statement of such expenditures, verified by the affidavit of an
officer of the Lender, shall be prima facie evidence of the amounts so expended
and of the propriety of and necessity for such expenditures; and the burden of
proving to the contrary shall be upon the Borrower. It is expressly understood
and agreed that in no event shall the Lender be obligated or liable in any way
to locate and recover the Collateral; and

 

(e)Obtain appraisals of the Collateral at Borrower’s expense, which Borrower
agrees to reimburse Lender for within ten (10) days of demand therefor.

 

 

 

 

7.3.          Remedies Cumulative.   No right or remedy by this Loan Agreement,
the Loan Documents, or by any document or instrument delivered by the Borrower
pursuant hereto, conferred upon or reserved to Lender shall be or is intended to
be exclusive of any other right or remedy, and each and every right or remedy
shall be cumulative and in addition to any other right or remedy now or
hereafter existing at law or in equity or by statute.

 

7.4.          Waiver of Remedies.   Except as the Lender may hereafter otherwise
agree in writing, no waiver by the Lender of any Event of Default of the
Borrower of any of its covenants, obligations or agreements under this Loan
Agreement shall be deemed to be a waiver of any subsequent Event of Default of
the same or any other covenant, obligation or agreement, nor shall any
forbearance by the Lender to enforce a right or remedy for such Event of Default
be deemed a waiver of its rights and remedies with respect to such Event of
Default, nor shall the Lender be deemed to have waived any of its rights and
remedies unless such waiver be in writing and executed with the same formality
as the Loan Agreement.

 

8.            Miscellaneous.

 

8.1.          Binding Effect.   The parties hereto agree that this Loan
Agreement shall be binding upon and inure to the benefit of their respective
heirs, successors in interest and assigns including any holder of the Note,
provided, however, that the Borrower may not assign or transfer its interest
hereunder without the prior written consent of the Lender, and provided further,
that any assignment of all Lender’s interests hereunder and under the other Loan
Documents shall not be binding upon Borrower unless and until Borrower has
received written notice of such assignment.

 

8.2.          Governing Law.   The validity of this Loan Agreement, its
construction, interpretation and enforcement and the rights of the parties
hereto shall be determined under, governed by and construed in accordance with
the internal laws of the State of Minnesota, without regard to principles of
conflicts of law. The Borrower submits itself to the jurisdiction of the courts
of Hennepin County, Minnesota, and the federal courts of the United States of
America located in such state in respect of all actions arising out of or in
connection with the interpretation or enforcement of this Loan Agreement and the
Loan Documents, waives any argument that venue in such forums is not convenient
and agrees that any actions instituted by it shall be venued in such forums.

 

8.3.          Waiver of Jury Trial.   The Borrower and Lender hereby knowingly,
voluntarily and intentionally waive the right either may have to a trial by jury
in respect to any litigation based on, or arising out of, under or in
conjunction with the Note, this Loan Agreement, the Loan Documents, and any
other documents contemplated to be executed in conjunction herewith or therewith
or any course of conduct, course of dealing, statements (whether verbal or
written) or actions of either party. This provision is a material inducement for
the Lender making the Loan evidenced by the Note.

 

 

 

8.4.          Notices.   Any notices required or contemplated hereunder shall be
in writing and deemed effective the second business day after the placing
thereof in the United States mail, certified mail and with return receipt
requested, postage prepaid, and addressed as follows:

 

If to Borrower: RIVERSIDE MANUFACTURING, INC.   14280 Sunfish Lake Blvd. NW  
Ramsey, Minnesota 55303   Attn: Scott Robertson     If to Lender: PRO-DEX
SUNFISH LAKE, LLC   2361 McGaw Avenue   Irvine, California 92614

 

or addressed to any such party at such other address as such party shall
hereafter furnish by notice to the other party.

 

8.5.          No Waivers.   No failure or delay on the part of the Lender in
exercising any right, power or privilege hereunder and no course of dealing
between the Borrower and Lender shall operate as a waiver thereof; nor shall any
single or partial exercise of any right, power, or privilege hereunder preclude
any other or further exercise thereof or the exercise of any other right, power
or privilege.

 

8.6.          Complete Agreement; Consistency.   This Loan Agreement constitutes
the entire agreement and understanding among the parties hereto. This Loan
Agreement incorporates, memorializes, and supersedes all prior agreements,
arrangements, and understandings, whether written or otherwise, with respect to
the transaction between the undersigned parties relating to the Loan, and that
no representations or warranties, oral or written, express or implied, have been
made by or relied upon the undersigned parties, except as expressly contained
herein. In the event that any of the terms and provisions of this Loan Agreement
are inconsistent with any of the terms and provisions of the Loan Documents or
any other documents or agreements related hereto, the Lender may enforce such
terms or provisions which it, in its sole discretion, deems to best protect its
rights and remedies under this Loan Agreement and the Loan Documents, and any
other documents or agreements related hereto, and the Borrower waives any
objections thereto despite the existence of any such inconsistency.

 

8.7.          Negation of Partnership or Joint Venture.   None of the terms or
provisions of this Loan Agreement, the Loan Documents, or any other documents or
agreements provided for herein shall be deemed to create the relationship of
principal, agent, partnership, or joint venture between or among the Borrower
and Lender.

 

8.8.          Headings.   The headings of various sections of this Loan
Agreement have been inserted for reference only and shall not be deemed to be a
part of this Loan Agreement.

 

 

 

 

8.9.          Amendment and Waiver.   Neither this Loan Agreement nor any
provision hereof may be modified, waived, discharged or terminated orally, but
only by an instrument in writing signed by the party against whom enforcement of
the change, waiver, discharge or termination is sought.

 

8.10.      Indemnification.   The Borrower hereby agrees to indemnify the Lender
for any and all liabilities, obligations, losses, damages, penalties, actions,
judgments, suits, costs, including but not limited to, reasonable attorneys’
fees, expenses or disbursements of any kind or nature whatsoever which may be
imposed on, incurred by or asserted against the Lender in any action by a third
party relating to or arising out of the breach by the Borrower of any of the
representations, warranties, covenants and obligations set forth in this Loan
Agreement or the Loan Documents for the enforcement of such terms hereof or
thereof.

 

8.11.      Advances Without Receipt of Draw Request.   Notwithstanding anything
herein to the contrary, the Lender shall have the irrevocable right at any time
and from time to time to apply funds which it agrees to advance hereunder to pay
interest on the Note as and when it becomes due, and to pay any and all of the
expenses of Lender referred to herein, all without receipt of a Disbursement
Request for funds from the Borrower; provided, however, the Lender shall have no
obligation to make such advances at any time.

 

8.12.      Execution in Counterparts.   This Loan Agreement, the Loan Documents,
or any other documents or agreements provided for herein may be executed in any
number of counterparts, each of which when so executed and delivered shall be
deemed to be an original and all of which counterparts of this Loan Agreement or
any other documents or agreements provided herein, as the case may be, taken
together shall constitute but one and the same instrument. This Loan Agreement
may be executed by facsimile or e-mail and facsimile or e-mail signatures shall
be binding and shall constitute an original signature hereto.

 

 

 

 

 

[SIGNATURES TO FOLLOW]

 

 

 

 

 

IN WITNESS WHEREOF, with full authority to do so, the undersigned, on behalf of
the parties hereto, have caused this Loan Agreement to be dully executed
effective the day and year first above written.

 

BORROWER:

 

RIVERSIDE MANUFACTURING, INC.,

a Minnesota corporation,

 

 

By:  /s/ Scott Robertson                    

Scott Robertson, Its President

 

STATE OF Minnesota                     

 

COUNTY OF Anoka                       

This instrument was acknowledged before me on February 4th, 2015, by Scott
Robertson, the President of RIVERSIDE MANUFACTURING, INC., a Minnesota
corporation, on behalf of the corporation.

 

 

SEAL /s/ Pamela Joy Miller                                                     
Notary Public   Print Name: Pamela Joy Miller                                   
  My commission expires:  01/31/2020     

  LENDER:     PRO-DEX SUNFISH LAKE, LLC     By: /s/ Richard L. Van Kirk    
Name: Richard L. Van Kirk     Its: President

 

 

 

 

This is the signature page to that certain Revolving Loan Agreement, dated
effective February 3, 2015.

 

